IN THE SUPREME COURT, STATE OF WYOMING

                                    2015 WY 14

                                                    OCTOBER TERM, A.D. 2014

                                                            January 28, 2015


IN THE MATTER OF THE WORKER’S
COMPENSATION CLAIM OF:

WANDA NEWMAN,

Appellant
(Petitioner),
                                                         S-14-0098
v.

STATE OF WYOMING, ex rel., DEPARTMENT
OF WORKFORCE SERVICES, WORKERS’
SAFETY AND COMPENSATION DIVISION,

Appellee
(Respondent).

                   Appeal from the District Court of Lincoln County
                     The Honorable Dennis L. Sanderson, Judge

Representing Appellant:

       F. Gaston Gosar, F. Gaston Gosar, P.C., Pinedale, Wyoming.

Representing Appellee:

       Peter K. Michael, Attorney General; John D. Rossetti, Deputy Attorney General;
       Michael J. Finn, Senior Assistant Attorney General; Samantha Caselli, Assistant
       Attorney General.

Before BURKE, C.J., and HILL, KITE, DAVIS, and FOX, JJ.
NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers
are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming
82002, of any typographical or other formal errors so that correction may be made before final publication in
the permanent volume.
BURKE, Chief Justice.

[¶1] Appellant, Wanda Newman, appeals the district court’s affirmation of an order
from the Office of Administrative Hearings upholding a determination by the Wyoming
Workers’ Safety and Compensation Division denying her medical and temporary
disability benefits. She claims the hearing examiner’s decision to uphold the Division’s
determination is unsupported by substantial evidence and is arbitrary, capricious, and not
in accordance with law. We will affirm.

                                        ISSUES

[¶2]   Ms. Newman presents two issues, which we have reworded for clarity:

             1.     Whether the hearing examiner’s decision to deny
                    benefits is supported by substantial evidence.

             2.     Whether the hearing examiner’s decision to deny
                    benefits is arbitrary, capricious, and not in accordance
                    with law.

                                        FACTS

[¶3] On December 19, 2008, Ms. Newman, while working as the municipal court judge
for the town of Diamondville, Wyoming, slipped and fell on the icy outdoor steps of the
town hall. She sought medical treatment for her injuries, complaining particularly of pain
in her left knee and lumbar spine. The treating physician gave her pain medication and
told her to return in seven to ten days if she did not improve. Conservative treatment
failed to resolve her lower back pain, and she was referred to an orthopedic surgeon,
Dr. Mary C. Neal. Dr. Neal recommended “an L5-S1 microdiscectomy with fusion and
stabilization.” Dr. Neal performed the surgery on Ms. Newman on September 25, 2009.
The Division gave preauthorization approval, and paid for this surgery and related
medical costs, along with temporary disability benefits.

[¶4] Soon after the surgery, Ms. Newman reported to Dr. Neal that she was doing
better, although she was still suffering some pain. Dr. Neal felt the symptoms that led to
the surgery were “gone.” However, from late in 2009 to early in 2010, Ms. Newman
reported a sudden increase in her lower back pain. Dr. Neal suspected a “delayed union,”
meaning that “the bone graft is not incorporating or becoming solid as quickly as would
be typical.” She continued monitoring Ms. Newman’s condition, and in October of 2010,
Ms. Newman reported that the pain was approximately 50% improved.

[¶5] On June 18, 2011, Ms. Newman experienced acute onset of pain in her lower back
and left leg when she bent over in the shower. She was admitted to the hospital for pain


                                            1
management and further evaluation. A CT scan revealed narrowing of the L4-5 disk
space and a disk bulge at that location, above the level of her previous back surgery.
Dr. Neal performed another surgery in which she removed the bulging disk and fused the
joint. Dr. Neal also revised some of the previous work done at the L5-S1 level to treat
the likely delayed union at that level.1

[¶6] The Division denied coverage for Ms. Newman’s second surgery, and also denied
her application for temporary total disability benefits, on the basis that “the recent need
for low back surgery is not directly related to the work injury, therefore, the need for lost
time, at work is not due to a work injury.” Ms. Newman objected to the Division’s
determinations, and the matter was referred to the Office of Administrative Hearings.

[¶7] Following a contested case hearing, the hearing examiner determined that
Ms. Newman had not proven that the herniated disk at L4-5 diagnosed in 2011 was
causally related to her slip and fall on December 19, 2008. Ms. Newman appealed this
decision to the district court, which affirmed it. Ms. Newman timely filed this appeal.

                                   STANDARD OF REVIEW

[¶8] When we consider an appeal from a district court’s review of an administrative
agency’s decision, we review the case as though it had come directly from the
administrative agency. CalCon Mut. Mortg. Corp. v. State ex rel. Wyo. Dep’t of Audit,
2014 WY 56, ¶ 6, 323 P.3d 1098, 1101 (Wyo. 2014) (citing State ex rel. Dep’t of Family
Services v. Kisling, 2013 WY 91, ¶ 8, 305 P.3d 1157, 1159 (Wyo. 2013)). Review of an
administrative agency’s action is governed by the Wyoming Administrative Procedure
Act, which provides that we hold unlawful and set aside agency action, findings and
conclusions found to be:


1
  At the hearing, Ms. Newman’s counsel argued that her surgery expenses might be compensable under
the ancillary treatment rule. In her order, the hearing examiner explained why that rule does not apply:

               It is noted that during that second surgery there was some additional
               treatment to the work related injury, i.e., the L5-S1 fusion[;] however
               that was ancillary to the treatment of the non work related injury and
               does not make the surgery compensable. While [Ms.] Newman’s
               counsel referred to the ancillary treatment rule set forth in In the Matter
               of the Worker’s Compensation Claim of Palmer, 2008 WY 105, 192 P.3d
125, that rule applies when treatment of a compensable injury requires
               ancillary treatment of non work related injuries, not the reverse which is
               the case here.

On appeal, Ms. Newman has not challenged this aspect of the hearing examiner’s decision.




                                                   2
             (A) Arbitrary, capricious, an abuse of discretion or otherwise
             not in accordance with law;

             (B) Contrary to constitutional right, power, privilege or
             immunity;

             (C) In excess of statutory jurisdiction, authority or limitations
             or lacking statutory right;

             (D) Without observance of procedure required by law; or

             (E) Unsupported by substantial evidence in a case reviewed
             on the record of an agency hearing provided by statute.

Wyo. Stat. Ann. § 16-3-114(c)(ii) (LexisNexis 2013).

[¶9] Pursuant to this statute, we review an administrative agency’s findings of fact
using the substantial evidence test. Dale v. S & S Builders, LLC, 2008 WY 84, ¶ 22, 188
P.3d 554, 561 (Wyo. 2008). Substantial evidence is relevant evidence which a
reasonable mind might accept in support of the agency’s decision. Id., ¶ 11, 188 P.3d at
558. Findings of fact are supported by substantial evidence if, from the evidence in the
record, this Court can discern a rational premise for the agency’s findings. Middlemass v.
State ex rel. Wyo. Workers’ Safety & Comp. Div., 2011 WY 118, ¶ 11, 259 P.3d 1161,
1164 (Wyo. 2011). We defer to the hearing examiner’s determination of witness
credibility unless it is clearly contrary to the overwhelming weight of the evidence.
Leavitt v. State ex rel. Wyo. Workers’ Safety & Comp. Div., 2013 WY 95, ¶ 18, 307 P.3d
835, 840 (Wyo. 2013). As always, we review an agency’s conclusions of law de novo,
and “‘[w]e will affirm an agency’s legal conclusion only if it is in accordance with the
law.’” Dale, ¶ 26, 188 P.3d at 561-62 (quoting Diamond B Services, Inc. v. Rohde, 2005
WY 130, ¶ 12, 120 P.3d 1031, 1038 (Wyo. 2005)).

                                     DISCUSSION

[¶10] To receive compensation under the Wyoming Worker’s Compensation Act, an
employee must prove that her injury is one “arising out of and in the course of
employment.” Wyo. Stat. Ann. § 27-14-102(a)(xi) (LexisNexis 2011).

             A claimant in a worker’s compensation case has the burden of
             proving all of the elements of the claim by a preponderance of
             the evidence. Mitcheson v. State ex rel. Wyo. Workers’ Safety
             & Comp. Div., 2012 WY 74, ¶ 11, 277 P.3d 725, 730 (Wyo.
             2012). As part of that burden, the claimant must prove a


                                            3
               causal connection exists between a work-related injury and
               the injury for which workers’ compensation benefits are
               sought. Id.

Landwehr v. State ex rel. Wyo. Workers’ Safety & Comp. Div., 2014 WY 25, ¶ 14, 318
P.3d 813, 819 (Wyo. 2014).

[¶11] It is undisputed that the injury to Ms. Newman’s back at the L5-S1 level arose out
of the fall she experienced in the course of her employment. The dispute is whether the
injury she suffered at the L4-5 level was also causally related to that work accident. At
the hearing on this issue, the hearing examiner admitted the deposition testimony of three
medical doctors.

[¶12] Dr. Neal, who was Ms. Newman’s treating physician, testified that in her opinion,
the injury at the L4-5 level was a result of her previous surgery, which in turn was
necessary because of her work-related injury. Asked her opinion of “whether
Ms. Newman’s herniated L4-L5 disk2 is likely related to her previous fusion,” she
replied:

               I think it’s directly related. Whether an adjacent segment
               fusion increases the likelihood of the adjacent disk to
               degenerate I think is open for discussion. Having said that,
               we do know that a fusion does change the biomechanics of
               the adjacent disk. And Wanda Newman’s L4-5 disk problem
               was not that of degeneration. Her problem was that she blew
               out her disk. She had a very large disk herniation. And that’s
               different from adjacent segment degeneration. I think that her
               fusion and the change of biomechanics did put her at
               increased risk and she did have a big disk herniation. So I do
               think it’s directly related.

[¶13] Dr. Paul Ruttle, who did an independent medical evaluation of Ms. Newman at the
request of the Division, disagreed with Dr. Neal. Based on his review of her medical
records, he stated that Ms. Newman “had, of course, from the history, a long, long history
of low back pain.” Dr. Ruttle testified that imaging studies showed there were
degenerative changes to Ms. Newman’s spine “throughout the entire lumbar,” and that
these changes were present “long before she had the [first] fusion in September of 2009.”
Asked about Dr. Neal’s opinion that the L5-S1 fusion caused the subsequent injury at the


2
  Two different spellings – “disc” and “disk” – are found in the record. Both variants are correct, so
instead of resolving the inconsistency, we will generally use the same spelling as the record source.




                                                  4
L4-5 level, he acknowledged “a theory that has been out there in the orthopedic neural
surgical literature for a while” that when disks are fused at one level, “that increases the
forces on the disks around it.” However, he specifically testified that he did not believe
Ms. Newman suffered from an adjacent disk problem.                  Instead, he attributed
Ms. Newman’s injury at the L4-5 level to “pre-existing degenerative changes in the
lumbar spine.”

[¶14] Dr. Michael Kaplan evaluated Ms. Newman for an impairment rating after the first
surgery but before the second. He did not offer an opinion as to the causation of the L4-5
injury. However, he provided another explanation of the “adjacent segment breakdown”
to which Dr. Neal attributed Ms. Newman’s herniation at the L4-5 level. He did not say
whether he agreed with Dr. Neal’s opinion. He also testified that MRI imaging of
Ms. Newman’s back prior to her first surgery revealed “disk desiccation or disk
degeneration with some bulging, not only at L4-5 which is above the [L5-S1] fusion, but
even at L3-4. . . . There already was some degeneration above the fusion before the
surgery.”

[¶15] The order issued by the hearing examiner reflects a thorough and thoughtful
review of the evidence, including these observations about the medical opinions:

              109. When the Office gave consideration to Dr. Neal’s
              opinion in comparison to Dr. Ruttle’s, the Office found
              Dr. Ruttle’s to be more persuasive. Dr. Neal may have more
              recent and extensive experience than Dr. Ruttle, but it
              appeared to this Office that all the doctors were qualified.
              The Office has some concerns about Dr. Ruttle’s credibility
              in that he seems to jump to conclusions about the claimant’s
              credibility and he also seems to look for evidence to support
              his conclusion as opposed to looking at both sides of the
              picture. Nevertheless Dr. Ruttle did appear to do a more
              thorough analysis of the matter. Further, although Dr. Kaplan
              was not asked his opinion on causation, his comments about
              the preexisting condition seemed to support Dr. Ruttle’s
              opinion.

              110. In the long run, the Office was more persuaded by the
              lack of sufficient explanation for Dr. Neal’s opinions than the
              foundation for Dr. Ruttle’s opinions. More particularly it
              appeared to the Office that Dr. Neal just assumed that because
              there was a change in the biomechanics of the L5-S1 it
              automatically followed that it caused the herniation at L4-5.
              She did not give any consideration to the diagnostic studies
              that showed that up until June of 2011 there was evidence of


                                             5
             bulging but apparently no change in that condition after the
             fusion until June of 2011. She did not explain why it would
             take 20 months after the change in biomechanics for the
             herniation to occur and why no evidence of additional
             damage to the L4-5 disc was found on the January 2011 MRI
             or CT scan if the fusion was causing problems.

             111. Accordingly, this Office finds that [Ms.] Newman
             failed to prove that her December 2008 work related injury
             and the subsequent September 2009 surgery caused the injury
             to the L4-5 disc in 2011 or necessitated the surgery for that
             injury.

[¶16] On appeal, Ms. Newman asserts that the hearing examiner relied “on three factors
to find Dr. Ruttle’s opinion more persuasive than Dr. Neal’s opinion: (1) Dr. Ruttle did a
more thorough analysis of the matter; (2) Dr. Kaplan’s comments about pre-existing
conditions seemed to support Dr. Ruttle’s opinion; and (3) Dr. Neal’s lack of sufficient
explanation for her opinion.” Ms. Newman contends that these factors are not supported
by substantial evidence. Our review of the record on appeal, however, reveals that there
is substantial evidence to support the hearing examiner’s decision.

[¶17] Dr. Ruttle’s review of Ms. Newman’s medical history was extensive. He
reviewed records indicating that she had seen a doctor in 1996 for severe back pain, with
follow-up treatments extending into 1997. Between 1999 and 2001, she sought
chiropractic treatments for back pain on five occasions. Another chiropractor treated her
from 2001 to 2008 for ongoing complaints of back pain. In 2008, Ms. Newman suffered
the work-related injury that led to her first surgery.

[¶18] Dr. Neal’s testimony was much less thorough with regard to Ms. Newman’s
medical history. Her testimony covered the period from Ms. Newman’s first visit in 2009
through her post-operative recovery following the second surgery in 2011. This contrast
between the two doctors’ testimony supports the hearing examiner’s statement that
Dr. Ruttle’s analysis was more thorough.

[¶19] In her brief, Ms. Newman suggests that Dr. Ruttle’s analysis was less thorough
because he misread certain MRI and CT scans. This argument goes to the credibility and
persuasiveness of Dr. Ruttle’s testimony, not the thoroughness of his analysis. As noted
above, we defer to the hearing examiner’s determination of witness credibility. Leavitt, ¶
18, 307 P.3d at 840. On appeal, our task is not to reweigh the evidence, but to determine
whether there is substantial evidence to support the hearing examiner’s decision.

[¶20] Ms. Newman’s next assertion is that there is not substantial evidence to support
the hearing examiner’s finding that Dr. Kaplan’s testimony about pre-existing conditions


                                            6
supported Dr. Ruttle’s. We find sufficient evidence in the record to support this finding.
As quoted above, Dr. Kaplan testified that Ms. Newman suffered degeneration of her
spine at the L4-5 level even before the surgery at the L5-S1 level. This evidence
provides support for Dr. Ruttle’s opinion that the herniation at the L4-5 level of
Ms. Newman’s back was due to degeneration rather than adjacent segment breakdown.

[¶21] Third, Ms. Newman challenges the hearing examiner’s determination that
Dr. Neal did not provide sufficient explanation for her opinion. Once again, we find
substantial evidence in the record to support this decision. Specifically, the hearing
examiner found that Dr. Neal did not give adequate consideration to the diagnostic
studies showing bulging at the L4-5 level prior to Ms. Newman’s first surgery. Review
of Dr. Neal’s testimony confirms that she did not discuss these diagnostic studies. Both
Dr. Ruttle and Dr. Kaplan discussed them in much more detail.

[¶22] The hearing examiner also found that Dr. Neal did not explain why it would take
20 months after the L5-S1 fusion for the herniation to occur at the L4-5 level. Review of
Dr. Neal’s testimony confirms that she did not provide any such explanation. In the
order, the hearing examiner explained the significance of this lack of explanation. With
regard to the adjacent disk problem, Dr. Kaplan explained that “[i]f it’s a pretty large
protrusion or herniation of [the] disk in a short period of time after a fusion, we might
have to say that [the] adjacent segment was stressed post-fusion.” The hearing examiner
noted that Ms. Newman’s herniation at the L4-5 level “did not however occur within a
short period of time from the [first] fusion – rather it was twenty months after the
[first] fusion that the herniation suddenly occurred.” (Emphasis in original.) The hearing
examiner’s finding that Dr. Neal failed to explain why the herniation at the L4-5 level
occurred after this length of time is supported by substantial evidence in the record.

[¶23] Ms. Newman raises several other arguments in connection with the first issue.
She points to Dr. Ruttle’s comment that, because of her genetics and other factors, the
degeneration of her lower back was inevitable, and asserts that Wyoming has rejected the
“inevitability of injury” rule as a basis for denying compensation. As stated in Judd v.
State ex rel. Wyo. Workers’ Safety & Comp. Div., 2010 WY 85, ¶ 39, 233 P.3d 956, 971
(Wyo. 2010):

             We have rejected the inevitability of injury or surgery as a
             basis to deny compensation. See Straube [v. State ex rel. Wyo.
             Workers’ Safety & Comp. Div., 2009 WY 66], ¶ 17, 208 P.3d
             [41,] 48 [(Wyo. 2009)] (holding employer takes an employee
             as he finds him and it is not material that injury could have
             occurred at anytime); State ex rel. Wyo. Workers’ Comp. Div.
             v. Roggenbuck, 938 P.2d 851, 853 (Wyo. 1997) (holding
             surgery to treat preexisting condition compensable where



                                            7
              “work effort brought the need for surgery to a head and
              forced the surgery to be done at this time”).

However, the cited cases stand for the proposition that, even if an injury or condition is
“inevitable” because of the worker’s pre-existing condition, the worker may still be
compensated when a work injury hastens the “inevitable” injury or makes it worse than it
otherwise would have been. While Dr. Ruttle said that Ms. Newman’s problem was
inevitable, he also made it clear that, in his opinion, degeneration was the cause of the
problem, and that process was not hastened or aggravated by the previous work injury.

[¶24] Ms. Newman summarizes her argument on the first issue by concluding that, “In
sum, the hearing examiner’s decision to rely on Dr. Ruttle’s opinion to deny benefits is
not supported by substantial evidence at hearing. . . . Dr. Ruttle’s opinion should not be
given the weight placed [on it] by the hearing examiner.” This underscores the fact that
Ms. Newman’s argument, at its core, is a challenge to the credibility and persuasiveness
of Dr. Ruttle’s testimony. We note again that we defer to the hearing examiner’s
determination of witness credibility. Leavitt, ¶ 18, 307 P.3d at 840. This is particularly
so when, as in this case, the order reflects careful consideration of the witnesses’
credibility and an explanation of the factors weighed by the hearing examiner. As we set
forth in Dale, ¶ 22, 188 P.3d at 561, “If, in the course of its decision making process, the
agency disregards certain evidence and explains its reasons for doing so based upon
determinations of credibility or other factors contained in the record, its decision will be
sustainable under the substantial evidence test.” Having reviewed the record on appeal,
we find that substantial evidence supports the hearing examiner’s decision to rely more
heavily on Dr. Ruttle’s opinion than on Dr. Neal’s.

[¶25] In Ms. Newman’s second issue, she claims that the decision to deny her benefits is
arbitrary, capricious, and not in accordance with law because the hearing examiner
misapplied the second compensable injury rule.

              The “second compensable injury” rule applies “when an
              initial compensable injury ripens into a condition requiring
              additional medical intervention.” Hoffman v. State ex rel.
              Wyo. Workers’ Safety & Comp. Div., 2012 WY 164, ¶ 9, 291
P.3d 297, 301 (Wyo. 2012) (quoting Rogers v. State ex rel.
              Wyo. Workers’ Safety & Comp. Div., 2012 WY 117, ¶ 14, 284
P.3d 815, 819 (Wyo. 2012)). “Under the second compensable
              injury rule, a subsequent injury or condition is compensable if
              it is causally related to the initial compensable injury.”
              Hoffman, ¶ 9, 291 P.3d at 301. We have noted that “the
              burden of proof for a second compensable injury is no
              different than the burden applied to all claimants to show the
              causal connection between their injuries and their work.”


                                             8
              Kenyon [v. State ex rel. Wyo. Workers’ Safety & Comp. Div.,
              2011 WY 14], ¶ 22, 247 P.3d [845,] 852 [(Wyo. 2011)].
              Accordingly, Mr. Trump’s burden of proof with respect to
              causation remained the same regardless of whether the second
              compensable injury rule was applied.

Trump v. State, 2013 WY 140, ¶ 21 n.2, 312 P.3d 802, 809 n.2 (Wyo. 2013).
Ms. Newman contends that Dr. Neal’s opinion “satisfies the causal connection between
the work injury and the 2011 fusion under a second compensable injury rule.”

[¶26] Dr. Neal’s opinion, standing alone, may have been sufficient to establish
Ms. Newman’s entitlement to compensation under the second compensable injury rule.
In this case, though, Dr. Neal’s opinion does not stand alone. As discussed above,
Dr. Ruttle provided his contrary medical opinion that the herniation at the L4-5 level was
caused by pre-existing degeneration, not by the previous surgery or the earlier work-
related injury. As also discussed above, there is substantial evidence in the record
supporting the hearing examiner’s reliance on Dr. Ruttle’s opinion.

[¶27] Ms. Newman contends that because Dr. Ruttle could not recite the second
compensable injury rule, he could not possibly have offered an opinion as to whether
Ms. Newman’s L4-5 problem was a second compensable injury. Dr. Ruttle’s deposition
testimony confirms that he was not familiar with Wyoming’s legal definition of a second
compensable injury. However, the substance of his testimony was that the L4-5 problem
was due to “degenerative changes . . . primarily genetic in nature.” He specifically
denied that the initial injury contributed in any material fashion to the development of the
L4-5 condition. Although he could not recite the precise legal formula, the substance of
his opinion is sufficient to support the hearing examiner’s ruling that Ms. Newman had
failed to establish a second compensable injury.

[¶28] Moreover, the relevant question on appeal is not whether Dr. Ruttle knew the
second compensable injury rule, but whether the hearing examiner knew it and correctly
applied it. She did. The order accurately recites the rule:

              100. This case also concerns the second compensable injury
              rule. In State ex rel. Wyo. Workers’ Safety & Comp. Div. v.
              Kaczmarek, 2009 WY 110, 215 P.3d 277, 281 the rule was
              stated as follows,

                     Wyoming law has long recognized that a single
                     incident at work can give rise to more than one
                     compensable injury. See Baldwin v. Scullion, 50 Wyo.
508, 62 P.2d 531, 539 (1936). This principle, referred
                     to as the second compensable injury rule, applies when


                                             9
                      “an initial compensable injury ripens into a condition
                      requiring additional medical intervention.” Yenne-
                      Tully v. State ex rel. Wyo. Workers’ Safety & Comp.
                      Div., 12 P.3d 170, 172 (Wyo. 2000). . . .

                      Whether a first injury predisposed an individual to a
                      second injury may be a factor considered in
                      determining whether a claimant has satisfied his
                      burden of proof. See Pino [v. State ex rel. Wyo.
                      Worker’s Safety & Comp. Div.], 996 P.2d [679,] 686-
                      87 [(Wyo. 2000)]. However, such a finding, without
                      an ultimate conclusion that it is more probable than not
                      that the second injury was causally related to the first,
                      is inadequate. Also, to allow claimants to seek
                      benefits for a second compensable injury requiring
                      only that the claimant show that the first injury
                      “contributed in some fashion” to the second is an
                      unworkable standard that would open the door to
                      tenuous, vague, and even contrived claims.

                      Id. at ¶ 9.

(Emphasis omitted.)

[¶29] Applying the second compensable injury rule to the facts, the hearing examiner
stated that she “was not persuaded that there was a causal connection” between the
incident Ms. Newman suffered at work and the subsequent injury at the L4-5 level. This
represents a correct application of the second compensable injury rule, and as we have
already discussed, there is substantial evidence to support the hearing examiner’s
decision. Ms. Newman has therefore failed to show that the decision was arbitrary,
capricious, or not in accordance with law.

[¶30] Affirmed.




                                             10